COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                           NOS. 02-14-00218-CR
                                02-14-00219-CR
                                02-14-00220-CR


ROBERT CALVIN BRADLEY, JR.                                      APPELLANT
A/K/A ROBERT C. BRADLEY, JR.

                                     V.

THE STATE OF TEXAS                                                    STATE


                                  ----------

         FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY
            TRIAL COURT NOS. 1350678D, 1350679D, 1357980D

                                  ----------

                       MEMORANDUM OPINION1

                                  ----------

     In appellate case numbers 02-14-00218-CR and 02-14-00219-CR,

Appellant Robert Calvin Bradley, Jr. a/k/a Robert C. Bradley, Jr. attempts to

appeal from his convictions for possession of cocaine of one gram or more but

less than four grams and possession of heroin of less than one gram. In each

     1
      See Tex. R. App. P. 47.4.
case, Bradley pleaded guilty pursuant to a plea bargain, and in accordance with

the plea bargain, the trial court sentenced him to five years’ confinement, with the

sentences to run concurrently. The trial court’s certifications of Bradley’s right to

appeal state that these are “plea-bargain case[s], and the defendant has NO right

of appeal.” See Tex. R. App. P. 25.2(a)(2).

       On May 30, 2014, we notified Bradley that appeals 02-14-00218-CR and

02-14-00219-CR could be dismissed based on the trial court’s certifications

unless he or any party desiring to continue the appeals filed a response on or

before June 9, 2014, showing grounds for continuing the appeals. See Tex. R.

App. P. 25.2(d), 43.2(f).   Bradley filed a pro se response that did not show

grounds for continuing appeals 02-14-00218-CR and 02-14-00219-CR.

       In accordance with the trial court’s certifications, we therefore dismiss

appeals 02-14-00218-CR and 02-14-00219-CR. See Tex. R. App. P. 25.2(d),

43.2(f).

       Further, in appellate case number 02-14-00220-CR, Bradley attempts to

appeal from a plea in bar, that is, from his admission of an unadjudicated offense

under penal code section 12.45.       See Tex. Penal Code Ann. § 12.45 (West

2011). Generally, with exceptions inapplicable to the case at hand, this court has

jurisdiction to consider a criminal appeal only when there is a judgment of

conviction. See Hilburn v. State, 946 S.W.2d 885, 886 (Tex. App.—Fort Worth

1997, no pet.) (citing Workman v. State, 170 Tex. Crim. 621, 622, 343 S.W.2d
446, 447 (1961)). A judgment on a plea in bar is not a judgment of conviction but


                                         2
rather a judgment that bars prosecution for the offense admitted by the defendant

under section 12.45. Id.

      On June 5, 2014, we notified Bradley of our concern that we lack

jurisdiction over appeal 02-14-00220-CR and stated that appeal 02-14-00220-CR

could be dismissed for want of jurisdiction unless he or any party desiring to

continue the appeal filed a response on or before June 16, 2014, showing

grounds for continuing the appeal. See Tex. R. App. P. 43.2(f). No response

has been filed.

      Accordingly, we dismiss appeal 02-14-00220-CR for want of jurisdiction.

See Tex. R. App. P. 42.3(a); Hilburn, 946 S.W.2d at 886 (holding that this court

lacks jurisdiction over appeal from judgment on plea in bar under section 12.45).



                                                  PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 3, 2014




                                        3